            Case 1:19-cv-09270-DLC Document 54 Filed 01/15/21 Page 1 of 5




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                               x
                                               :
 ALPHA CAPITAL ANSTALT,
                                               :
                                               :
                                               :
                                  Plaintiff,
                                               :
                                               :
           -against-
                                               :
                                                                  Case No. 19-cv-09270 (DLC)
                                               :
 INTELLIPHARMACEUTICS
                                               :
 INTERNATIONAL INC., ISA ODIDI,
                                               :
 AMINA ODIDI, and ANDREW PATIENT,
                                               :
                                               :
                                               :
                                   Defendants.
                                               :
                                               :
                                               x


       DECLARATION OF CHLOE S. BOOTH IN SUPPORT OF DEFENDANTS’
                  MOTION FOR SUMMARY JUDGMENT

       I, CHLOE S. BOOTH, hereby declare:

       1.       I am an attorney with the law firm Wollmuth Maher & Deutsch LLP, counsel for

Defendants in this action. I am familiar with the facts set forth herein on the basis of my personal

knowledge and review of documents in the possession of my firm.

       2.       I submit this declaration in support of Defendants’ Motion for Summary

Judgment.

   Identification of Exhibits

       3.       Annexed hereto as Exhibit 1 is a true and correct copy of the Complaint filed in

Alpha Capital Anstalt v. Intellipharmaceutics et al., No. 19-cv-09270 (DLC) (S.D.N.Y).




                                                 1
            Case 1:19-cv-09270-DLC Document 54 Filed 01/15/21 Page 2 of 5




       4.       Annexed hereto as Exhibit 2 is a true and correct copy of cited excerpts of the

deposition of Ari Kluger in Alpha Capital Anstalt v. Intellipharmaceutics et al., No. 19-cv-09270

(DLC) (S.D.N.Y), dated November 2, 2020.

       5.       Annexed hereto as Exhibit 3 is a true and correct copy of Plaintiff’s Responses

and Objections to Defendants’ First Requests for Admission in Alpha Capital Anstalt v.

Intellipharmaceutics et al., No. 19-cv-09270 (DLC) (S.D.N.Y), dated November 18, 2020.

       6.       Annexed hereto as Exhibit 4 is a true and correct copy of cited excerpts of the

deposition of Andrew Patient in Alpha Capital Anstalt v. Intellipharmaceutics et al., No. 19-cv-

09270 (DLC) (S.D.N.Y), dated October 21, 2020.

       7.       Annexed hereto as Exhibit 5 is a true and correct copy of cited excerpts of the

deposition of Isa Odidi in Alpha Capital Anstalt v. Intellipharmaceutics et al., No. 19-cv-09270

(DLC) (S.D.N.Y), dated December 22, 2020.

       8.       Annexed hereto as Exhibit 6 is a true and correct copy of an email dated

November 4, 2018, with attachment, previously produced in this action at IPCI-0000160.

       9.       Annexed hereto as Exhibit 7 is a true and correct copy of the Form 6-K filed on

November 5, 2018 by Intellipharmaceutics International, Inc. with the United States Securities

and Exchange Commission.

       10.      Annexed hereto as Exhibit 8 is a true and correct copy of the Registration

Statement filed on October 11, 2018 by Intellipharmaceutics International, Inc. with the United

States Securities and Exchange Commission.

       11.      Annexed hereto as Exhibit 9 is a true and correct copy of the Notice of

Effectiveness from the Securities and Exchange Commission dated October 11, 2018 related to

the Registration Statement filed on October 11, 2018 by Intellipharmaceutics International, Inc.



                                                 2
         Case 1:19-cv-09270-DLC Document 54 Filed 01/15/21 Page 3 of 5




       12.     Annexed hereto as Exhibit 10 is a true and correct copy of the Form 424B4 dated

October 12, 2018 filed by Intellipharmaceutics International, Inc. with the Securities and

Exchange Commission.

       13.     Annexed hereto as Exhibit 11 is a true and correct copy of Deposition Exhibit 1

from the deposition of Isa Odidi in Alpha Capital Anstalt v. Intellipharmaceutics et al., No. 19-

cv-09270 (DLC) (S.D.N.Y).

       14.     Annexed hereto as Exhibit 12 is a true and correct copy of the investor

presentation dated October 5, 2018, filed by Intellipharmaceutics International, Inc. with the

Securities and Exchange Commission.

       15.     Annexed hereto as Exhibit 13 is a true and correct copy of Deposition Exhibit 4

from the deposition of Ari Kluger in Alpha Capital Anstalt v. Intellipharmaceutics et al., No. 19-

cv-09270 (DLC) (S.D.N.Y), previously produced in this action at AIPCI00000176.

       16.     Annexed hereto as Exhibit 14 is a true and correct copy of an email dated October

12, 2018, previously produced in this action at AIPCI00000601.

       17.     Annexed hereto as Exhibit 15 is a true and correct copy of Deposition Exhibit 16

from the deposition of Ari Kluger in Alpha Capital Anstalt v. Intellipharmaceutics et al., No. 19-

cv-09270 (DLC) (S.D.N.Y), previously produced in this action at AIPCI00000238.

       18.     Annexed hereto as Exhibit 16 is a true and correct copy of Plaintiff’s purchase

and sale sheet of Intellipharmaceutics International, Inc’s shares in connection with the offering

at issue in this action, previously produced in this action at AIPCI00000800.

       19.     Annexed hereto as Exhibit 17 is a true and correct copy of an email dated October

12, 2018, previously produced in this action at AIPCI00000015.




                                                 3
          Case 1:19-cv-09270-DLC Document 54 Filed 01/15/21 Page 4 of 5




        20.      Annexed hereto as Exhibit 18 is a true and correct copy of an email dated October

12, 2018, previously produced in this action at AIPCI00000019.

        21.      Annexed hereto as Exhibit 19 is a true and correct copy of an email dated

September 17, 2018, with attachment, previously produced in this action at IPCI_0000252.

        22.      Annexed hereto as Exhibit 20 is a true and correct copy of Deposition Exhibit 6

from the deposition of Isa Odidi in Alpha Capital Anstalt v. Intellipharmaceutics et al., No. 19-

cv-09270 (DLC) (S.D.N.Y), previously produced in this action at IPCI-0000214.

        23.      Annexed hereto as Exhibit 21 is a true and correct copy of a press release from

Intellipharmaceutics International Inc., dated February 4, 2019.

        24.      Annexed hereto as Exhibit 22 is a true and correct cop is the historical stock data

from October 12, 2018 to November 29, 2018 of Intellipharmaceutics International Inc. publicly

traded on the NASDAQ exchange. This pricing data was obtained from Yahoo! Finance and is

available at:

https://finance.yahoo.com/quote/IPCIF/history?period1=1539302400&period2=1543449600&int

erval=1d&filter=history&frequency=1d&includeAdjustedClose=true

              a. The highlighted figures in the exhibit are those referenced in Defendants’

                 Memorandum of Law and Defendants’ Statement of Undisputed Facts.

        25.      Annexed hereto as Exhibit 23 is a true and correct copy of the Form 6-K filed on

November 26, 2018 by Intellipharmaceutics International, Inc. with the United States Securities

and Exchange Commission.


    I declare under penalty of perjury under the law of the United States of America and the State

of New York that the foregoing is true and correct.




                                                  4
        Case 1:19-cv-09270-DLC Document 54 Filed 01/15/21 Page 5 of 5




Dated: January 15, 2021
       New York, New York


                                          By: /s/ Chloe S. Booth________
                                          Chloe S. Booth




                                      5
